Citation Nr: 1028793	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for amputation below the right knee, to 
include as secondary to eczematoid dermatitis, has been received.

2.  Entitlement to service connection for amputation below the 
right knee, to include as secondary to eczematoid dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk

INTRODUCTION

The Veteran served on active duty from April 1952 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the RO, inter alia, 
reopened a previously denied claim for service connection for 
amputation of the right leg, but denied the claim on the merits.  
The Veteran filed a notice of disagreement (NOD) in May 2007, and 
the RO issued a statement of the case (SOC) in August 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in October 2007.

In July 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

The Board notes that the RO has addressed the claim for service 
connection for amputation below the right knee on the merits.  
However, regardless of the RO's actions, the Board has a legal 
duty under 38 U.S.C.A. §§  5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been received 
to reopen the claim, because this matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented before 
the merits of the claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, 
given the Board's favorable disposition of the petition to reopen 
the claim for service connection for amputation below the right 
knee-the Board has characterized the appeal as encompassing both 
issues set forth on the title page.

The Board's decision on the Veteran's request to reopen the 
previously denied claim for service connection for amputation 
below the right knee is set forth below.  The claim for service 
connection for amputation below the right knee, on the merits, is 
addressed in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a July 1965 rating decision, the RO denied the issue of 
service connection for amputation below the right knee; although 
the Veteran filed a NOD in August 1965, he did not perfect his 
appeal with a timely-filed substantive appeal.

3.  Evidence associated with the claims file since the July 1965 
denial of the claim for service connection includes new evidence 
that relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The July 1965 rating decision in which the RO denied service 
connection for amputation below the right knee is final.  38 
U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the July 1965 denial is 
new and material, the criteria for reopening the claim for 
service connection for amputation below the right knee, to 
include as secondary to eczematoid dermatitis, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the request to reopen the 
claim for service connection for amputation below the right knee, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal has 
been accomplished. 

II.	Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2009).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As indicated above, in July 1965, the RO denied the Veteran's 
claim for service connection for amputation below the right knee.  
Pertinent evidence of record at the time included service 
treatment records (STRs) and VA treatment records from the 
Brooklyn VA hospital (VAH).

The Veteran's STRs document that the Veteran was treated for 
eczematoid dermatitis of the arms and legs during service; the RO 
awarded service connection for eczematoid dermatitis in an August 
1961 rating decision. 

An August 1960 VA treatment record indicates that the Veteran was 
discharged from Brooklyn VAH after being admitted in April 1960 
and treated for second and third degree burns of his right leg 
and forearm and a fracture of his left clavicle.  It was noted 
that the injuries were incurred when the Veteran was trapped in 
an overturned trailer truck, and was first treated at Garrett 
County Hospital in Maryland before being transferred to Brooklyn 
VAH after 4 days.  It was also noted that X-rays taken of the 
right leg showed extensive destruction of the lower half of the 
right tibia with loss of cortex secondary to debridement.  No 
definite evidence of osteomyelitis was found at that time. 

VA treatment records reflect that the Veteran was readmitted to 
Brooklyn VAH in September 1960 with pain in his right leg.  The 
diagnosis was periostitis of the tibia.  The Veteran was again 
admitted to Brooklyn VAH in June 1961, and a treatment record 
from that time reflects that the Veteran's right leg wound had 
been complicated by a secondary infection of osteomyelitis, 
multiple infections, and difficulty in the taking of the grafts, 
all of which had necessitated treatment with numerous antibiotics 
and 16 blood transfusions.  It was noted that the skin on the 
Veteran's leg had been completely clear until 6 weeks previous, 
when scaliness and oozing were observed.  It was further noted 
that the brace had started to irritate the leg, and increased 
oozing and secondary infections had resulted.  In addition, the 
Veteran had been seen in the Dermatology Clinic and had been 
diagnosed with generalized eczematory dermatitis.  

A March 1962 VA treatment record indicates that the Veteran 
underwent a wedge osteotomy to his right tibia to correct equinus 
at the ankle in November 1961.  It was noted that following the 
surgery, the Veteran experienced an acute flare-up of his 
dermatitis.  Upon his discharge in January 1962, it was noted 
that the Veteran's dermatitis and wound infection had cleared up 
and he was asymptomatic.  The diagnoses were generalized 
eczematoid dermatitis (treated, improved), equinus deformatity of 
the right ankle (treated, improved), and wound infection 
(treated, improved).          

An August 1962 VA treatment note reveals that the Veteran was 
evaluated for dermatitis and edema on the site of old burns and 
multiple fractures of the right lower limb.  The Veteran noted 
that the dermatitis and edema would quickly subside overnight 
upon bed rest.  The diagnoses were generalized eczematoid 
dermatitis (treated, improved), lymph-edema of the right lower 
extremity (treated, temporarily improved), and status post-
operative ankle fusion.

A VA treatment note dated March 1965 notes that the Veteran 
underwent an amputation of the right leg below the knee.  It was 
also noted that the Veteran had chronic osteomyelitis of his 
right leg following a fracture and non-union of his right lower 
tibia, and had chronic eczematoid dermatitis of his right lower 
leg.  The noted diagnosis was chronic osteomyelitis of the right 
lower leg.  

The basis for the RO's July 1965 denial of service connection for 
amputation below the right knee was that the orthopedic condition 
involving the right lower extremity (osteomyelitis) was unrelated 
to the Veteran's service-connected skin disease (eczematoid 
dermatitis).  In other words, there was no evidence of a medical 
nexus between the service-connected skin disability and the 
amputation.  

Although the Veteran filed a NOD in August 1965, he did not 
perfect his appeal with a timely-filed substantive appeal.   See 
38 C.F.R. § 20.200.  The RO's July 1965 denial of the claim is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim for 
service connection in February 2006.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decisionmakers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 3 (1996).  
Here, the last final denial of the claim is the RO's July 1965 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since July 1965 
includes letters from the Veteran and his wife alleging that the 
failure of the Veteran's right leg to heal, and subsequent 
amputation, was caused by his service-connected eczematoid 
dermatitis, VA treatment records, and February 2006 and September 
2007 letters from a private doctor opining that the leg 
amputation was more likely than not necessitated by the 
interference of the Veteran's service-connected dermatologic 
disease.

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for purposes of 
reopening the claim.  At the time of the July 1965 rating 
decision, there was no evidence suggesting a medical relationship 
between the amputation below the right knee and the Veteran's 
service-connected eczematoid dermatitis.  The February 2006 and 
September 2007 doctor's opinions suggest that the Veteran's 
amputation was at least in part related to his service-connected 
skin disability.  This evidence, while not necessarily 
conclusive, relates to an unestablished fact needed to establish 
service connection (i.e., a medical link with military service), 
and thus, raises a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for amputation 
below the right knee are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for amputation below the right knee, to include as 
secondary to eczematoid dermatitis, has been received, to this 
limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for amputation below 
the right knee, on the merits, is warranted.

The Veteran asserts that his amputation was necessitated by the 
presence of his service-connected eczematoid dermatitis.  In a 
February 1993 statement, the Veteran reported that his injuries 
from the automobile accident did not heal because of his service-
connected eczema dermatitis.  He further said that he would not 
have needed to have his leg amputated if he did not have service-
connected eczema.  In addition, he asserted that the head of 
orthopedics at the Fort Hamilton (Brooklyn) VAH said that he 
needed to have his leg amputated because the dermatitis would not 
allow the skin to heal over his injured leg, and that the eczema 
dermatitis was the sole cause of the amputation, not 
osteomyelitis.  

The report of a July 1995 VA examination indicates that the 
Veteran's wife said that the Veteran had eczema dermatitis which 
resulted in skin breakdown, infection, and severe circulatory 
compromise in the right lower extremity, necessitating an 
amputation below the knee.  The examiner noted that the Veteran 
appeared to have an extreme case of eczema, and that the 
Veteran's history of high doses of prolonged oral corticosteroid 
use was consistent with thinning of the skin, circulatory 
deficits, and spread of infection.  The examiner opined that if 
the history of eczema and prolonged high doses of prednisone was 
correct, it was "conceivable" that the skin breakdown which the 
Veteran's wife described could have resulted in the amputation.

Since that July 1995 examination, the Veteran and his wife have 
submitted a series of letters all of which essentially assert 
that the Veteran's amputation was the result of his service-
connected eczematoid dermatitis, as this disease, rather than 
osteomyelitis, was the reason that the leg was not able to heal.

In February 2006, and again in September 2007, a private 
physician submitted a letter noting the he had personal knowledge 
of the Veteran and had reviewed the Veteran's medical records.   
In the February 2006 letter, the physician opined that it was 
more likely than not that the Veteran's leg amputation was caused 
by the complication of his dermatologic disease (eczema 
dermatitis) flaring up and that this prevented his wounds from 
properly healing.  In the September 2007 letter, the physician 
added that the Veteran had suffered from a multi-faceted disorder 
with osteomyelitis that was treated exhaustively for 5 years, and 
that ultimately, the treatment failed in part due to a service-
connected dermatologic disorder which interfered with healing of 
the suppurative wounds.  Accordingly, the physician opined that 
the leg amputation was service-connected.

In the report of an April 2006 VA skin diseases examination, the 
examiner noted that he could not appreciate the skin lesions that 
the Veteran's wife (who was answering all questions on the 
Veteran's behalf) had described, and observed that the skin 
condition covered 0 percent of the total body area.  After 
examining the Veteran and reviewing both the claims file and the 
aforementioned February 2006 letter from the private physician, 
the examiner opined that he could not find enough new evidence to 
disagree with the 1965 rating decision.  Therefore, the examiner 
asserted that it was less likely than not that the Veteran's 
amputation was secondary to his service-connected eczematoid 
dermatitis.  The examiner did not provide any further reasoning 
behind this opinion.

In light of the conflicting (and underdeveloped) medical 
opinions, the Board finds that the evidence currently of record 
is insufficient to resolve the claim remaining on appeal.  
Therefore, the Board finds that further examination and medical 
opinion is needed to resolve this claim.  See 38 U.S.C.A. §  
5103A(d)(2);38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled examination and/or testing, without good cause, 
shall result in denial of the reopened claim for amputation below 
the right knee.  See 38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination and/or testing, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the date 
and time of the appointment(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo VA examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is s are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for 
amputation below the right knee, to include 
as secondary to eczematoid dermatitis.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of the examination and a 
review of the claims file and any pertinent 
evidence added, including the February 2006 
and September 2007 letters from the Veteran's 
private physician (Dr. B.), the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
amputation below the right knee was caused or 
aggravated by the Veteran's service-connected 
eczematoid dermatitis.  In rendering this 
opinion, the examiner should specifically 
consider and address the February 2006 and 
September 2007 medical opinions provided by 
the Veteran's private physician (Dr. B.).

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the 
date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim remaining on appeal.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for service 
connection for amputation below the right 
knee, to include as secondary to eczamatoid 
dermatitis, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


